DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 19-32, 37-42, and 44-48 renumbered as claims 1-31 allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claims 1, 19, 23, 29, and 37, and in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim features of “each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS) and Multicast Broadcast Single Frequency Network (MBSFN) subframe configuration information…wherein the DCI comprises an identifier, consisting of a predetermined number of bits, which indicates a first set of parameters among the predetermined number of sets of parameters”

3.	The dependent claims 2-6, 20-22, 24-28, 30-32, 38-42, and 44-48 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461